
	
		IB
		Union Calendar No. 22
		112th CONGRESS
		1st Session
		H. R. 1034
		[Report No. 112–44, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 11, 2011
			Mr. Camp introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		
			March 29, 2011
			Reported from the Committee on Ways and Means
		
		
			March 29, 2011
			The Committee on
			 Transportation and Infrastructure discharged; committed to the
			 Committee of the Whole House on the State of the Union and ordered to be
			 printed
		
		
			
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to extend the funding and expenditure authority of the Airport and Airway Trust
		  Fund.
	
	
		1.Short titleThis Act may be cited as the
			 Airport and Airway Trust Fund
			 Financing Reauthorization Act of 2011.
		2.Extension of
			 airport and airway trust fund expenditure authority
			(a)In
			 generalParagraph (1) of section 9502(d) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking
			 April 1, 2011 and inserting October 1, 2014,
			 and
				(2)by inserting
			 or the FAA Reauthorization and Reform Act of 2011 before the
			 semicolon at the end of subparagraph (A).
				(b)Conforming
			 amendmentParagraph (2) of section 9502(e) of such Code is
			 amended by striking April 1, 2011 and inserting October
			 1, 2014.
			3.Extension of
			 taxes funding airport and airway trust fund
			(a)Fuel
			 taxesSubparagraph (B) of section 4081(d)(2) of the Internal
			 Revenue Code of 1986 is amended by striking March 31, 2011 and
			 inserting September 30, 2014.
			(b)Ticket
			 taxes
				(1)PersonsClause
			 (ii) of section 4261(j)(1)(A) of such Code is amended by striking March
			 31, 2011 and inserting September 30, 2014.
				(2)PropertyClause
			 (ii) of section 4271(d)(1)(A) of such Code is amended by striking March
			 31, 2011 and inserting September 30, 2014.
				
	
		March 29, 2011
		Reported from the Committee on Ways and Means
		March 29, 2011
		The Committee on
		  Transportation and Infrastructure discharged; committed to the
		  Committee of the Whole House on the State of the Union and ordered to be
		  printed
	
